711 N.W.2d 353 (2006)
474 Mich. 1091
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Victor MICHIELUTTI, Defendant-Appellant.
Docket No. 128902(39), COA No. 251706.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of October 20, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
KELLY, J., would grant reconsideration and, on reconsideration, would deny leave to appeal.
CORRIGAN, J., would grant reconsideration of the cooperation issue only and, on reconsideration, would remand this case to the sentencing court for resentencing.